DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VI Fig.11a in the reply filed on 7/28/2021 is acknowledged.

Response to Amendment
This office action is in response to the amendment filed on 7/28/2021. Per the amendment, claim 1 has been amended and claims 6 and 21-68 are cancelled. As such, claims 1-5 and 7-20 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rebreathing-air-chamber-connector in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the examiner is treating the limitations as being positively cited within the claim.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the examiner is treating the limitations as being positively cited within the claim
Regarding claim 2, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For examination purposes, the examiner is treating the limitations as being positively cited within the claim
Claim 2 recites the limitation "said at least partly flexible first wall section" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 USC 112(b) as being dependent off claim 1.

Claim 5 recites the limitation "the flexible first wall section" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the flexible first wall section to be the same as the –first wall section—of claim 1.
Regarding claim 7, it is unclear if the rebreathing air chamber connector recited in line 2 is the same as the rebreathing air chamber connector already introduced in claim 1 or if it is an additional component. For examination purposes, the examiner interprets the rebreathing air chamber connector of claim 7 to be the same rebreathing air chamber connector in claim 1. 
Claim 7 recites the limitation "second wall section" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the examiner is treating the limitations as being positively cited within the claim
Regarding claim 8, the phrase “selected from a group comprising” renders the claim indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). The term “comprising” should be replaced with –consisting of--.
Regarding claim 9, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For examination purposes, the examiner is treating the limitations as being positively cited within the claim
Claim 9 recites the limitation "first flexible wall section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Consistent language is required in the claims.
9 recites the limitation "the second flexible wall section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said panels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said panels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the examiner is treating the limitations as being positively cited within the claim
Claim 12 is rejected under 35 USC 112(b) as being dependent off claim 7.
Claim 13 is rejected under 35 USC 112(b) as being dependent off claim 7.
 Regarding claim 14, the phrase “e.g.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For examination purposes, the examiner is treating the limitations as being positively cited within the claim
Regarding claim 15, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For examination purposes, the examiner is treating the limitations as being positively cited within the claim
Regarding claim 16, it is unclear what is meant by the phrase “with a distance between below 3 cm, such as below 2 cm preferably below 1 cm”. It is unclear where this distance is being measured from – is it the distance between the two parallel longitudinal walls? Or is a distance of the walls themselves, a length of the walls? When looking to the spec on page 18, paragraph 2, it appears that this distance is referring to the distance between the two parallel longitudinal walls. For examination purposes, the examiner interprets the distance to be between the two parallel longitudinal walls.

Regarding claim 16, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For examination purposes, the examiner is treating the limitations as being positively cited within the claim.
Regarding claim 16, no prior art rejections are given for claim 16 and patentability will be determined once all rejections under 35 USC 112(b) are resolved.
Claim 17 is rejected under 35 USC 112(b) as being dependent off claim 7.
Regarding claim 18, it is unclear how the socket can be configured to connect to the mouthpiece when the rebreathing air chamber connector that comprises the socket is the mouthpiece according to the second option presented in claim 7, lines 6-9. For examination purposes, the examiner interprets the rebreathing air chamber connector, socket, and mouthpiece to be the same structure.
Claim 18 recites the limitation "mouth pieces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "one or more re-closable and/or adjustable openings”" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 19 should depend from claim 14, as claim 14 introduces the re-closable and/or adjustable openings. For examination purposes, the examiner interprets claim 19 to depend from claim 14.
Claim 19 recites the limitation "flexible wall section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets “flexible wall section” to be the “first wall section” of claim 7.

Regarding claim 19, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For examination purposes, the examiner is treating the limitations as being positively cited within the claim
Regarding claim 20, it is unclear how the socket forms the mouthpiece when in claim 18, the socket is configured to connect to the mouthpiece. Additionally, claim 7 recites that the rebreathing air chamber connector forms the mouthpiece in lines 6-9. For examination purposes, the examiner interprets the rebreathing air chamber connector, socket, and mouthpiece to be the same structure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it egarding claim 5, the “flexible first wall section” is being interpreted as the same –first wall section—of claim 1, per the rejection under 35 USC 112(b) above, and claim 1 recites that the first wall section is permeable to gas by a plurality of pores and/or through going openings provided in said wall section. Therefore, claim 5 is repeating the limitations of claim 1 and is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (4,628,926) in view of Burns (US 2,634,724).
With respect to claim 1, Duncan teaches A breathing device (Fig.9), comprising - a mouthpiece (140) forming a breathing channel to form a connection between a first end and a second end of the mouthpiece (140), the first end being configured for a user breathing into the mouthpiece through a breathing opening (open end shown in Fig.9), - an at least partly flexible rebreathing air chamber attached to the second end of the mouthpiece (140, col.6, lines 21-23, “A mouth piece 140 is attached to end member 130 and communicates with the interior of the rebreather”), thereby being in fluid connection with the breathing channel, the rebreathing air chamber being formed by at least partly flexible wall section(s) (134 and 136) wherein - the at least partly flexible rebreathing chamber (Fig.9) having a first wall (128) section being permeable to gas by a plurality of apertures in the wall section (142). Duncan also teaches that the device is made from paper (col.6, lines 56-68).
Duncan does not teach that the first wall is permeable to gas by one or more, such as a plurality of pores provided in said wall section and/or through going openings provided in a rebreathing-air- chamber-connector, and/or - the mouth piece comprising one or more though going openings allowing fluid communication between the breathing channel and the surrounding atmosphere.
However, Burns teaches a rebreather mask (Fig.1, rebreather mask, col. 1, lines 1-2) comprising a rebreathing chamber (col.5, lines 31-35) wall section (panels 11 and 14) that is permeable to gas by one or more, such as a plurality of pores (col.3, lines 22-23, the entire mask is made from “a good grade of soft porous crepe paper”) provided in said wall allowing fluid communication between the breathing channel and the surrounding atmosphere to “allow limited inflow and outflow of air and gases”, col.5, lines 48-51) and teaches that a porous material is a known alternative option in place of an impermeable material comprising holes to achieve the same results of allowing limited inflow and outflow of air and gases (col.5, lines  48-54).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to replace the first wall section of comprising holes of Duncan to be made instead with a good grade of porous crepe paper as taught by Burns to allow limited inflow and outflow of air and gases.
claim 2, Duncan as modified teaches wherein said rebreathing air chamber (Duncan, Fig.9) comprises * a number of through-going openings and/or pores in said at least partly flexible first wall section (Burns, col.3, lines 22-23, “a good grade of soft porous crepe paper”), said through going openings and/or pores provide a permeability to gas (Burns, “allow limited inflow and outflow of air and gases”, col.5, lines 48-51) and having an overall flow conductance G (Burns, “allow limited inflow and outflow of air and gases”, col.5, lines 48-51)  , and * wherein the first wall section apart from said pores and/or through going openings is non-permeable to gas and deformable by a pressure differences across said first wall section, wherein said pressure difference is of a size provided by a user breathing into the rebreathing air chamber, giving the rebreathing chamber enclosed by said first wall section a substantial time- normalized compliance C, where C is determined as the volume expansion of the rebreathing chamber per second per pressure difference across said wall section (the structure of Duncan as modified comprises an air chamber made with a porous material that allows a limited inflow and outflow of gases and therefore it would naturally follow that the material between the pores is non-permeable to gas and would be deformable by a pressure difference across the wall section. The device of Duncan as modified is configured to for breathing in by a user into the air chamber, thereby naturally giving the chamber a substantial time- normalized compliance C, where C is determined as the volume expansion of the rebreathing chamber per second per pressure difference across said wall section).
Duncan as modified does not teach a Rebreathing Ratio, preferably as defined herein, between 0.5 and 0.9, such as between 0.5 and 0.95.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have constructed the rebreathing device with a rebreathing ratio between 0.5 and 0.95 since it has been held that where the general conditions of a 
With respect to claim 3, Duncan as modified teaches wherein said rebreathing air chamber (Duncan, Fig.9) comprises
said first wall section (Duncan, Fig.9,128) being permeable to gas and having a first conductance Gout (Burns, col.3, lines 22-23, porous paper), and
a second wall section (Duncan, Fig.9,130) being impermeable to gas and having a second conductance Gexpand .
Duncan as modified does not teach wherein the first and the second wall section are configured to provide a RBR defined as RBR=Gexpand/(Gout+Gexpand) between 0.5 and 0.9.
However, Duncan teaches the rebreathing device comprises an impermeable wall section (130) and permeable wall section (128) with a mouthpiece (140) for a user to breathe into, the rebreathing device configured to accumulate an amount of carbon dioxide from a user’s breath by limiting airflow through the device (col.2, lines 39-46). Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have constructed the rebreathing device wherein the first and the second wall section are configured to provide a RBR defined as RBR=Gexpand/(Gout+Gexpand) between 0.5 and 0.9 since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 4, Duncan as modified teaches wherein the rebreathing air chamber comprising a first wall section (Duncan, 128) being permeable to air (Burns, porous crepe paper, col.3, lines 22-23) and a second wall section being impermeable to air (Duncan, Fig.9, 130).
claim 5, Duncan as modified teaches wherein said rebreathing air chamber (Fig.9) being formed by the flexible first wall section (Duncan, Fig.9, 128, made of soft porous crepe paper of Burns) and/or a flexible second wall section being permeable to gas by a plurality of pores and/or through going opening(s) provided in said wall section.
With respect to claim 7, Duncan as modified teaches wherein the breathing device (Duncan, Fig.9) further comprises an rebreathing air-chamber-connector (140), said connector (140) being configured 
- for connecting a facial mask or said mouthpiece to said rebreathing air chamber, or
- so that said connector (140) forms the mouth piece (140); Response to Restriction Requirement Application No.: 15/998,585 Atty Docket No. PLVI-8 
Page 3 of 8 29024766v1at least a part of said connector (140) forming at a least part of the first wall section (128) and/or second wall section (130), said rebreathing-air-chamber-connector (140) allowing fluid communication in and/or out of the re-breathing air chamber (Duncan, Fig.9) with a user's breath (see Fig.9, where rebreathing air chamber connector/mouthpiece 140 is attached to and forms a part of the second wall section 130).
With respect to claim 8, Duncan as modified teaches wherein the form of said rebreathing air chamber is selected from the group comprising: cube, such as cuboid (Duncan, Fig.9, cuboid), sphere, such as spheroid, bag type, tetrahedron, such as substantially tetrahedron, square-based pyramid such as substantially pyramid, octahedron, such as substantially octahedron, hexagonal prism such as substantially prism, dodecahedron, such as substantially dodecahedron, cylinder, or cylindroid.
With respect to claim 9, Duncan teaches wherein the rebreathing air chamber comprising panels (Duncan, Fig.9, 128, 130, 134, 136, and 126 comprise the panels of each face of the device) each defining a face of the rebreathing air chamber, one or more of said panels and/or at least a part of one of said panels form said first flexible wall section (128), at least one of said panels form at least a part of the second flexible wall section (130, see Fig.11), said first wall section preferably comprising permeable sections or being permeable to gas by a plurality of pores (Burns, “porous crepe paper”) and/or through going openings preferably arranged in lines or rows, distributed in the flexible first wall section (Duncan as modified  first wall section is constructed from porous crepe paper as taught by Burns in claims 1 above).
With respect to claim 10, Duncan as modified teaches wherein one or more of said panels comprise a first flexible wall section (Duncan, Fig.9, 128) and/or second flexible wall section (Duncan, Fig.9, 130). 
With respect to claim 12, Duncan teaches wherein said rebreathing air chamber further comprises said breathing channel arranged in said rebreathing-air-chamber- connector (Duncan, Fig.9, 140), allowing fluid communication in and/or out of the rebreathing air chamber (Fig.9) with the user's mouth, during use (140, col.6, lines 21-23, “A mouth piece 140 is attached to end member 130 and communicates with the interior of the rebreather”).
With respect to claim 18, Duncan as modified teaches wherein said rebreathing air chamber-connector (Duncan, Fig.9, 140) further comprises a socket (distal end of 140) configured for connecting the rebreathing air chamber to the mouth pieces while allowing fluid communication in and/or out of the rebreathing air chamber (see rejection under 112(b) and interpretation above where the connector, socket, and mouthpiece are taken to be the same component).
With respect to claim 20, Duncan as modified teaches wherein the socket forms the mouth piece (Duncan, Fig.9, 140).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan and Burns as applied to claim 8 above, and further in view of Currin et al. (US 2016/0095994 A1).
With respect to claim 11, Duncan as modified teaches the limitations of claim 8.
wherein said panels and/or wall sections has a thickness smaller than 4 mm, such as smaller than 2 mm, such as smaller than 1 mm.
However, Currin teaches a hypoxic treatment breathing apparatus (Fig.8) comprising a chamber (14) in which the user breathes into ([0075]) comprised of wall sections made of paper that have a thickness of 1-4 mm to provide a “sturdy” wall material ([0091]).
Therefore, it would have been obvious to one having ordinary skill in the art at time before the effective filing date of the claimed invention to modify the wall sections of the rebreathing device of Duncan as modified to be of a thickness of 1 to 4 mm to ensure that the paper walls are of a sturdy thickness.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan and Burns as applied to claim 7 above, and further in view of Buecken et al. (DE 19912337C1 with reference to attached English Translation).
With respect to claim 13, Duncan as modified teaches the limitations of claim 7.
Duncan as modified does not teach wherein said breathing channel has at least one through going opening, allowing fluid communication in and/or out of the breathing device with the surrounding atmosphere.
However, Bruecken teaches a similar rebreathing device (Fig.1, [0006]) with a breathing channel (Fig.1, face mask 1 and connection piece between face mask 1 and tube 3) wherein said breathing channel has at least one through going opening (2, “opening”, line 173 of paragraph 13), allowing fluid communication in and/or out of the breathing device with the surrounding atmosphere to allow oxygen rich atmospheric air to mix with the carbon dioxide rich air within the device when needed (line 211-218 of paragraph 13).

With respect to claim 14, Duncan as modified teaches wherein one or more of said through going openings are re-closable and/or adjustable in size, e.g. by a valve mechanism (see Fig.1, opening 2 and lines 93-94,” adjustable opening” and lines 173-175 of paragraph 13 where the width of the opening is “regulated”).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan, Burns, and Bruecken as applied to claim 13 and 14 above, and further in view of Miser (4,919,132).
With respect to claim 15, Duncan as modified teaches the one or more through going opening of claim 13 and teaches that the through going opening is adjustable in size by a valve mechanism (Bruecken; see Fig.1, opening 2 and lines 93-94,” adjustable opening” and lines 173-175 of paragraph 13 where the width of the opening is “regulated”). 
Duncan as modified is silent on the structure of the valve mechanism and does not teach wherein said through going openings provided in the breathing channel are in the form of one or more opening, preferably covered by a slider, arranged between two parallel longitudinal wall sections, said slider providing an opening into said breathing channel when said slider is moved translatory between the two parallel longitudinal wall sections, said slider configured for adjusting the flow of air into said rebreathing air chamber.
However, Miser teaches a breathing device (Fig.1) comprising one or more through-going openings (29) within a breathing channel (17) that are in the form of one or more openings (see openings 29 in Fig.4 and 6) , preferably covered by a slider (“plate member” 27), arranged between two parallel longitudinal wall sections (“flanging” 25, Fig.6, col. 5, lines 44-51 ), said slider (27) providing an opening into said breathing channel (17) when said slider (27) is moved translatory between the two parallel longitudinal wall sections (25), said slider (27) configured for adjusting the flow of air into said rebreathing air chamber (col.4, lines 45-53, “ Base surface area 24A has a plurality of vent openings 29 arranged in spaced rows thereon which extend to atmosphere through branch conduit 17 and are of a sufficiently small size to minimize the entrance of foreign matter. Vent openings 29 are adapted to be opened or closed by adjustment of plate member 27 along base surface 24 by manual engagement of a tab 30 extending from plate member 27”) for the purpose of diluting the gas within the breathing device with ambient air as desired (col.5, lines 17-30).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the valve mechanism of Duncan as modified to be comprised of one or more opening, preferably covered by a slider, arranged between two parallel longitudinal wall sections, said slider providing an opening into said breathing channel when said slider is moved translatory between the two parallel longitudinal wall sections, said slider configured for adjusting the flow of air into said rebreathing air chamber as taught by Miser as a known mechanism for a through going opening to be adjustable to regulate the airflow for the purpose of diluting the gas within the breathing device with ambient air as desired.
With respect to claim 19, Duncan as modified teaches the limitations of claim 14.
Duncan as modified is silent on the structure of the valve mechanism and does not teach wherein one or more re-closable and/or adjustable openings, preferably comprises a slider arranged between two parallel longitudinal wall sections, said slider arranged on  mouthpiece (see 112(b) rejection above), said slider providing an opening into said breathing air chamber when said slider is moved to one side between the two parallel longitudinal wall sections, said slider being configured for adjusting the flow of air into said rebreathing air chamber.
 wherein one or more re-closable and/or adjustable openings, preferably comprises a slider (Fig.’s 4-6, “plate member” 27) arranged between two parallel longitudinal wall sections (“flanging” 25, Fig.6, col. 5, lines 44-51 ), said slider (27) arranged on said  mouthpiece (see 112(b) rejection above), said slider (27) providing an opening into said breathing device (Fig.1) when said slider (27) is moved to one side between the two parallel longitudinal wall sections (25), said slider (27) being configured for adjusting the flow of air into said rebreathing air chamber (Fig.1) for the purpose of diluting the gas within the breathing device with ambient air as desired (col.5, lines 17-30).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the one or more re-closable and/or adjustable openings to comprise a slider arranged between two parallel longitudinal wall sections, said slider arranged on .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan and Burns as applied to claim 7 above, and further in view of Aldana (US2014/0090644 A1).
With respect to claim 17, Duncan as modified teaches the limitations of claim 7.
Duncan as modified does not teach wherein the rebreathing air chamber comprises non-adjustable through going openings, arranged on the rebreathing-air- chamber-connector allowing fluid communication in and/or out of the rebreathing air chamber with the surrounding atmosphere.

Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the rebreathing air chamber connector of Duncan as modified to comprise non-adjustable through going openings allowing fluid communication in and/or out of the rebreathing air chamber with the surrounding atmosphere as taught by Aldana so that the user’s inhalation draws in ambient air to dilute the gases within the rebreathing device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bassovitch (US 2006/0130839 A1) teaches a breathing device for hypoxia treatment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        


/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773